IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                 No. 69638-6-1
                     Respondent,
                                                 DIVISION ONE
         v.



ANTHONY C. LEE,                                  UNPUBLISHED OPINION
                                                                                           en
                                                                                           o
                                                              OCT I 4 2013
                     Appellant.                  FILED:



       Per Curiam. — Anthony Lee appeals his convictions for second degree theft and

possession of cocaine. Citing Division Two's decision in State v. Knotek. 136 Wn. App.

412, 149 P.3d 676 (2006), he contends he was misadvised of the applicable maximum

sentence and that his guilty plea was therefore not knowingly, voluntarily, and intelligently

entered. He concedes, however, that this court reached a contrary conclusion in State v.

Kennar, 135 Wn. App. 68, 143 P.3d 326 (2006). Lee offers no persuasive basis to depart

from our decision in Kennar. We adhere to it and reject his challenge to his plea. Lee's

statement of additional grounds for review, which discusses a civil claim for unlawful

imprisonment, fails to articulate any basis for relief from his conviction and sentence.

       Affirmed.




                                                             An. J.
WE CONCUR:




                                                          L^l e..i
 *    *z^Wy—r
                   £